Case 3:17-cv-01104-VLB Document 82-40 Filed 05/15/19 Page 1 of 2




                  Exhibit 41
Case 3:17-cv-01104-VLB Document 82-40 Filed 05/15/19 Page 2 of 2



                                                        YALE UNIVERSITY
                                                   NEW HAVEN, CONNECTICUT



                                             At the last meeting of the Corporation it was
                                              voted to make the following appointment:


                                                             Promo I.ion

                                               Departrnenl of Spanish and Portuguese


                                              Susan Byrne, Ph.D., to Associate
                                              Professor, from July 1, 2013 through June
                                              30,2017.




                                              May 21, 2013




                                                             SECRETARY
                INITIAL DISCOVERY PROTOCOLS                                         P2105
